DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 12/17/21.  Claims 1 and 14 are amended; claims 15-20 are added.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein in claims 1 and 14 of “wherein the slit is configured to restrict removal of the accommodated used playing cards from the disposal box by closing the slit”, and similarly, in claims 15-17, recitations requiring that “the slit” restricts removal “by closing the slit”, are unclear and indefinite. One ordinary skill in the art cannot properly ascertain he metes and bounds of this phrasing, as it requires “the “slit” itself to close “the slit”. This circular language is indefinite. Applicant’s specification teaches a seal or slit cover to close the slit, but these are distinct structures from the slit. It is suggested to amend as follows: wherein “the disposal box” is configured to restrict removal of the accommodated used by closing the slit”. Claims 2-13, 15-20 are rejected based on their respective dependency to 1. 
Claim 20 recites the limitation "the tab".  There is insufficient antecedent basis for this limitation in the claim. Applicant can amend to depend from claim 19 to ensure proper antecedent basis. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,792,552. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitation recited in claims 1-18 of the present application are recited in claims 1-26 of the U.S. Patent including “a disposal box”, “ a slit through which used playing cards are insertable into the disposal box”, “the disposal box is formed of a paper or plastic material”, “the disposal box is positioned on a game table”, “the slit is positioned at the same height as or higher than that of an upper surface of the game table”, “a viewing window for confirming an amount of used playing cards contained in the disposal box”, “a guide indication indicating a number of the used playing cards that are contained in the disposal box is further attached to the surface in which the viewing window is provided”, “a plurality of viewing windows for confirming an amount of In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. 

5.	Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,792,552 in view of Grajales et al. (US Pub. No. 2016/0272362). 
With respect to claims 19-20, the patented claims do not expressly teach wherein the slit cover includes a tab, wherein a tab opening is configured to receive the tab. However, Grajales et al., directed to a discard storage box, teaches such features to be known in the art: Fig. 11 – slit 196, slit cover 122, tab 130 on slit cover 122 and tab opening at 107; See also Fig. 14, paragraph [0054] – “closing flap 192 can cover the top slot 196”.  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a tab –tab opening KSR, exemplary rationales that may support a conclusion of obviousness include: (A) combining prior art elements according to known methods to yield predictable results. Here, the tab structure allows for the slit cover to be conveniently open and closed with respect to the slot. Such modification has a reasonable expectation of success as it can be easily incorporated without frustrating the intended purpose of the patented claims. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

7.	Claims 1-2 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peron (US Pat. No. 6,203,012) in view of Shigeta (US 2013/0307215) and further in view of Grajales et al. (US Pub. No. 2016/0272362). 
With respect to claims 1 and 18-20, Peron teaches a disposal box for accommodating used playing cards for disposal, the disposal box comprising: a slit 32 through which the used playing cards 12 “discard” are insertable into the disposal box, wherein the disposal box is formed of a paper or plastic material (column 4, lines 28-30), wherein the slit 32 is configured to restrict removal of the accommodated used playing cards from the disposal box (note “discard see also column 2, lines 60-61 “restrict access to the discarded playing cards”).  
Peron further teaches wherein, in a “preferred embodiment”, the discard box comprises a protector 14 with no bottom wall. Instead, the bottom wall of the box is formed by a holder 30 that nests with the protector 14 and is “frequently” secured to the game table. Admittedly, the preferred embodiment therefore does not expressly teach wherein the box is “discardable together with the used playing cards in a state in which the used playing cards are contained in the disposal box”.  However, secondary reference Shigeta teaches the following features to be known in the art: disposable box 19c (Fig. 2), wherein the box is discardable together with the used playing cards in a state in which the used playing cards are contained in the disposal box (paragraph [0040]). At time of applicant’s effective, filing, one ordinary skill in the art would have found it obvious to structure the disposal box of Peron to be discardable with the playing cards. As Shigeta teaches, by disposing the discarded cards, this eliminates the “risk that someone may obtain” certain collected cards for purposes of “committing fraud” when card are re-used (paragraph [0003]). Shigeta utilizes the discardable disposal box to accomplish this security measure in a “simple and economic” manner (paragraph [0040]). Such modification has a reasonable expectation of success. As alluded to above, Peron teaches a preferred embodiment comprising the nested pieces 14, 30 (which is frequently attached to table) but does not foreclose modifications as contemplated herein. By implication, Peron allows for other non-preferred embodiments wherein the protector can have a bottom wall, and further teaches that the discard holder is not attached to the game table (although infrequently).   
See also Fig. 14, paragraph [0054] – “closing flap 192 can cover the top slot 196”.  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a tab –tab opening configuration into the slit cover and box. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) combining prior art elements according to known methods to yield predictable results. Here, the tab structure allows for the slit cover to be conveniently open and closed with respect to the slot. Such modification has a reasonable expectation of success as it can be easily incorporated without frustrating the intended purpose of Peron. 
With respect to claim 14, Peron teaches an arrangement for disposal of used playing cards 14 for disposal, the arrangement comprising: a game table (Fig. 1); and a disposal box that includes a slit 32 through which the used playing cards are insertable into the disposal box (Fig.’s 2-3; column 3, lines 29-53), wherein the disposal box: is positioned on the game table such that the slit is at a same height as or higher than that of an upper surface of the game table (Fig. 1); is formed of a paper or plastic material (column 4, lines 28-30), wherein the slit 32 is configured to restrict removal of the accommodated used playing cards from the disposal box (note “discard protector” and small slot size opening of “2 cm” that will inherently “restrict” removal from the disposal box; see also column 2, lines 60-61 “restrict access to the discarded playing cards” .  
Peron further teaches wherein, in a “preferred embodiment”, the discard box comprises a protector 14 with no bottom wall. Instead, the bottom wall of the box is formed by a holder 30 that nests with the protector 14 and is “frequently” secured to the game table. Admittedly, the preferred embodiment therefore does not expressly teach wherein the box, including the protector and holder, is “removable from the table, discardable together with the used playing cards in a state in which the used playing cards are contained in the disposal box”.  However, secondary reference Shigeta teaches the following features to be known in the art: disposable box 19c (Fig. 2), wherein the box is removable and discardable together with the used playing cards in a state in which the used playing cards are contained in the disposal box (paragraph [0040]). At time of applicant’s effective, filing, one ordinary skill in the art would have found it obvious to structure the disposal box of Peron to be discardable with the playing cards. As Shigeta teaches, by disposing the discarded cards, this eliminates the “risk that someone may obtain” certain collected cards for purposes of “committing fraud” when card are re-used (paragraph [0003]). Shigeta utilizes the discardable disposal box to accomplish this security measure in a “simple and economic” manner (paragraph [0040]). Such modification has a reasonable expectation of success. As alluded to above, Peron teaches a preferred embodiment comprising the nested pieces 14, 30 (which is frequently attached to table) but does not foreclose modifications as contemplated herein. By implication, Peron allows for other non-preferred embodiments wherein the protector can have a bottom wall, and further teaches that the discard holder is not attached to the game table (although infrequently).   
Lastly, Peron does not expressly teach a slit cover including a tab, wherein a tab opening is configured to receive the tab, such that the slit is closed by the slit cover. However, Grajales et al., directed to a discard storage box, teaches such features to be known in the art: Fig. 11 – slit 196, slit cover 122, tab 130 on slit cover 122 and tab opening at 107; See also Fig. 14, paragraph [0054] – “closing flap 192 can cover the top slot 196”.  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a tab –tab opening configuration into the slit cover and box. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) combining prior art elements according to known methods to yield predictable results. Here, the tab structure allows for the slit cover to be conveniently open and closed with respect to the slot. Such modification has a reasonable expectation of success as it can be easily incorporated without frustrating the intended purpose of Peron. 
With respect to claim 2, Peron teaches wherein, when the disposal box is positioned on a game table, the slit is positioned at a same height as or higher than that of an upper surface of the game table (Fig. 1).  
With respect to claims 8-9, Peron as modified by the teachings of Grajales teach a slit cover for closing the slit after a predetermined number of the used playing cards are inserted into the disposal box (See Grajales at Fig. 11). The motivation to combine is the same as stated above. Whether the closing of the slit by the slit cover of Grajales constitutes a sealing, is debatable. Notwithstanding, examiner cites to secondary reference Shigeta for its express teaching of a seal 19c for sealing an opening of disposal box 19c after a predetermined number of used playing cards have been inserted in to the disposal box 19c, paragraph [0057]. Shigeta further teaches an indication on the disposal box 19c “OK” or “NG” configured to indicate an ID corresponding to the one or more playing cards stored in the disposal box, see Fig. 11, paragraph [0058]. In view of such teaching, at the time of applicant’s effective filing, it would have been obvious to a person having ordinary skill in the art to modify Peron’s disposal box by incorporating a seal for sealing the slit after a predetermined number of used playing cards have been inserted into the disposal box since the slit is the only opening to the exterior of the disposable box. An indication on Peron’s disposal box of “OK” or “NG” would have been provided thereon to indicate an ID corresponding to the one or more playing cards stored in the disposal box. This modification would expectantly insure that a predetermined number of used playing cards have been inserted into the disposal box for security purposes (i.e. mitigate fraudulent game play). 
With respect to claim 10, Peron does not expressly teach a printing or barcode as claimed. However, secondary reference Shigeta, directed to the analogous art of card games with discard boxes, teaches the following to be known in the art: a printing or a barcode indicating a unique identification (ID) 102 is assigned to each set of the used playing cards (Fig. 3, paragraphs [0045]-[0046]). In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify Peron’s used playing cards by printing a different ID to each set of used playing cards in order to accurately identify each used playing card in order to prevent fraud.  Such modification has a reasonable expectation of success as the cards are still playable in standard manner. 
With respect to claim 11, Peron does not expressly teach wherein the disposal box is a single sheet as claimed. However, tertiary reference Grajales teaches the following to be known in the art: wherein a disposal box is composed of a single sheet of material as a whole, and is three-dimensionally assembled (Fig.’s 1-11; “blank 100”).  In view of such teaching it would have been obvious to a person having ordinary skill in the art to modify Peron’s disposal box by making it from a single sheet of material. This modification would have reduced manufacturing costs. 
With respect to claims 12 and 13, the claimed language of “wherein the disposal box can be cut with a cutter or incinerated as combustible waste” and “wherein the used playing cards are brought into a disposal facility in the casino and discarded” are recitation of intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. In this case, Peron’s disposal box is capable of being cut with a cutter or incinerated as combustible waste. Also, the used playing cards mentioned in Peron is capable of being brought into a disposal facility in the casino and discarded.
With respect to claims 15-17, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.  The combination of Peron with the slit cover of Grajales is considered to provide a structure that is 
“configured to restrict removal of the accommodated used playing cards by closing the slit such that the closed slit prohibits the removal of the accommodated used playing cards from the disposal box” (claim 15), “restrict removal of the accommodated used playing cards by closing the slit such that the close slit prevents the removal of the accommodated used playing cards from the disposal box” (claim 16), and “configured to restrict removal of the accommodated used playing cards by closing the slit such that the closed slit makes the removal of the accommodated used playing cards from the disposal box difficult” (claim 17). The motivation to combine is the same as stated above. 

8.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peron (US Pat. No. 6,203,012) in view of Shigeta (US 2013/0307215) and further in view of Grajales et al. (US Pub. No. 2016/0272362) and even further in view of Japanese Patent No. (JP 57-003627) listed in the IDS filed 11/06/20.
With respect to claims 3-5, Peron is silent as to viewing holes as claimed. However, the Japanese Patent No. (JP 57-003627) discloses a container 1 for carrying various contents. A plurality of viewing windows 2, Fig. 1 in the form of holes are formed on the surface of the container. A plurality lines 4 are arranged in a plane direction in which the contents are stacked in the container 1. The contents in the container 1 can always be visually recognized from any one of the viewing windows 2. The numbers “5”, “10”, “15” next to the lines 4 are guide indications indicating the amount of content that is stacked in the container, Figs. 1 and 2. In view of such teaching, it would have been obvious to a person having ordinary skill in the art modify Peron’s disposal box by incorporating viewing windows in the form of holes formed on the exterior surface of the disposal box. A plurality of lines and numbers next to the lines would have been attached to the surface of the disposal box next to the viewing windows. This modification would have allowed the viewing of the used playing cards disposed in Peron’s disposal box. The lines and numbers on the surface of Peron’s disposal box would have indicated the number of used playing cards in the disposal box. Regarding the location of the viewing holes, one ordinary skill in the art would look to the teachings of the Japanese Patent to position the inspection holes on the non-top/bottom surfaces of Peron. In other words, examiner concedes that the Japanese Patent does not expressly teach wherein the viewing windows are on a front, back left or right surface, since it utilizes a circular “can” shape for the container. However, the combination of its teaching with Peron would lead one ordinary skill in the art to position the viewing windows on a non-upper or lower surface, including at least one of the front, back left or right surface. In both Peron and the Japanese Patent, the contents accumulate from bottom to top. Lastly, the viewing windows of the Japanese Patent are sized and configured to prevent cards from being removed (See Page 1-2; “transparent sheet” and “inspection hole”).
In regard to claim 6, the container 1 of the Japanese Patent further includes an embodiment having a plurality of viewing windows forming two columns side by side in a plane direction, Fig. 2. In view of such teaching, it would have been obvious to a person having ordinary skill in the art modify Peron’s disposal box by incorporating a plurality of viewing windows forming two columns side by side. This modification would have allowed a more expanded and clearer view of the used playing cards. 



9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peron (US Pat. No. 6,203,012) in view of Shigeta (US 2013/0307215) and further in view of Grajales et al. (US Pub. No. 2016/0272362) and even further in view of Nichols (US Pub. No. 2017/0050106)
With respect to claim 7, Peron does not expressly teach a viewing hole on the top as claimed. However, Nichols, directed to the analogous art a card holder box, teaches such features as a viewing hole 36 (“circular opening”) for viewing at least one playing card accommodated in the card holder box is formed on an upper surface of the box (Fig. 3; paragraph [0048]). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate an upper surface viewing of the discard box of Peron, for the expected purpose of visually inspecting the playing cards from a top surface, which is an easy angle for the dealer. 

Response to Arguments
10.	Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/             Primary Examiner, Art Unit 3711